Citation Nr: 1455439	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09 27-113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the Baltimore, Maryland, RO.

The Veteran failed to report for a hearing with the Board in February 2012.  In
March 2012, the Board denied service connection for hepatitis C and remanded the
section 1151 and psychiatric disorder claims for additional development.  At that time, the psychiatric issue was listed to include consideration of whether
new and material evidence had been received to reopen the claim.  

In April 2013, the Veteran requested another hearing.  In May 2013, the Veteran
was notified that another hearing with the Board was scheduled for June 27, 2013

In June 2013, the Board received correspondence wherein the Veteran asked if there
was any way to do this "on this side of the bridge."  She stated that Washington, DC
was really far away and that she had to take care of her elderly parents.

This statement was construed as a motion to reschedule her hearing and in
November 2013, the Board determined that she had not shown good cause for 
failing to report to her previously scheduled hearing.  Accordingly, any hearing request is considered withdrawn and the Board will proceed with consideration of the appeal.

In May 2014, the Board again considered the section 1151 and psychiatric disorder claims.  The Board denied the claim for compensation under section 1151.  In regards to the psychiatric disorder, the Board rephrased issue to reflect de novo review because VA associated with the claims file service department records that had existed but were not associated with the claims file when the claim was first decided in April 1990.  See 38 C.F.R. § 3 156(c) (2014).  The Veteran is not prejudiced by such action.  Bernard v Brown, 4 Vet App 384 (1993).  The Board then remanded the claim for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  To this end, in May 2014 the Board remanded this matter and ordered that the Veteran be scheduled for a VA examination to determine the nature and etiology of her psychiatric disorder.  The Veteran did not undergo a VA examination and it is unclear whether she received proper notification.  

Compensation and Pension Exam Inquiry documents indicate that an examination was originally scheduled for June 13, 2014 but it was subsequently canceled and a new one was scheduled for June 30, 2014.  

A computer printout states that the Veteran could not be reached for scheduling; the Veteran did not respond to a letter sent on July 1, 2014, or to voicemails left on July 1, 2014 and July 11, 2014.  

A document labeled C&P Exam is a white piece of paper containing the words "VETERAN IS UNABLE TO SCHEDULE APPT WITHIN A REASONABLE TIMEFRAME."

The claims file does not contain a copy of the exam notification letter that should have been sent to the Veteran.  Also, it is unclear who canceled the scheduled appointments in June 2014.  In short, the Board cannot discern from the evidence of record whether the Veteran was properly notified of the scheduled examination.  

Accordingly, the Board finds that remand is warranted to schedule a new VA examination and to clearly document in the file the notice sent to the Veteran regarding the scheduling of the examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine the nature and etiology of her psychiatric disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

A copy of the examination notification letter sent to the Veteran must be associated with the claims file.  If any scheduled examinations are canceled, it must be clearly documented in the record if the examination was canceled at the request of the Veteran or for some other reason.

The examiner is to answer:

For any psychiatric disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disability is related to or commenced during her active military service?

If PTSD is diagnosed, the examiner should identify the stressor or stressors upon which the diagnosis of PTSD is made.  This should include consideration of the stressor of "fear of hostile military or terrorist activity" related to her service.  The examiner is advised that the Veteran did not have any foreign service.

The examiner is to discuss all relevant service personnel and treatment records, including the April 1969 psychiatric evaluation.  The Veteran's lay statements should also be addressed.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

